Case 5:19-cv-01420-JGB-SP Document 16 Filed 10/03/19 Page 1 of 1 Page ID #:42




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                          CASE NUMBER:

 JAMES RUTHERFORD
                                                             5:19−cv−01420−JGB−SP
                                      PLAINTIFF(S)

                           v.

 JUAN M BORQUEZ, et al.

                                                                         DEFAULT BY CLERK
                                                                           F.R.Civ.P. 55(a)
                                    DEFENDANT(S).




      It appearing from the records in the above−entitled action that summons has been served upon the
 defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
 evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
 defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

      Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
 hereby entered:

  Juan M. Borquez, an individual




                                                        Clerk, U.S. District Court

   October 3, 2019                                      By /s/ Angelique Dominguez
 Date                                                   Deputy Clerk

 CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
